— Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered August 26, 2008, convicting her of burglary in the first degree (four counts), robbery in the first degree (three counts), unlawful imprisonment in the first degree (two counts), grand larceny in the fourth degree, endangering the welfare of a child, and criminal possession of a weapon in the fourth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for resentencing in accordance herewith.
*994The defendant pleaded guilty to each of the 12 counts on which she was indicted. The County Court, however, failed to pronounce sentence on three of the counts. Accordingly, as the People correctly concede, the sentence must be vacated and the matter remitted to the County Court, Suffolk County, for resentencing on all 12 counts of the indictment upon which the defendant was convicted (see CPL 380.20; People v Robinson, 69 AD3d 885 [2010]). Fisher, J.P., Covello, Balkin, Leventhal and Lott, JJ., concur.